—Orders of disposition, Family Court, New York County (Leah Marks, J.), entered on or about January 29,1997, terminating respondent’s parental rights to the subject children and transferring their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purpose of adoption, upon a fact-finding determination of abandonment made upon respondent’s default, and bringing up for review a prior order which denied respondent’s motion to vacate her default at the fact-finding hearing, unanimously affirmed, without costs.
The testimony at the fact-finding hearing conducted in respondent’s absence clearly showed that respondent failed to maintain contact with the children or petitioner agency for well more than the six-month period preceding the filing of the petition and amended petitions in January 1996. Respondent’s motion to vacate her default at the fact-finding hearing was properly denied upon a showing that she was personally served with a summons and notice of the March 13, 1996 court date, and in the absence of any excuse for her failure to appear on that date (Family Ct Act § 1042).
Respondent’s evidence at the dispositional hearing of her efforts at drug treatment was inadequate to warrant a different result. Concur — Milonas, J. P., Tom, Andrias and Saxe, JJ.